UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4361


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ISAAC ANTONIO COUSIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cr-00005-WO-1)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant. Nicole Royer DuPre,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isaac Antonio Cousin appeals from the district court’s judgment revoking his

supervised release and sentencing him to 21 months’ imprisonment, to be followed by 24

months of supervised release. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal but

questioning whether Cousin’s sentence is excessive. The Government has declined to file

a brief. Although notified of his right to file a pro se supplemental brief, Cousin has not

done so. We affirm.

       “We will affirm a revocation sentence if it is within the statutory maximum and is

not plainly unreasonable.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(internal quotation marks omitted). Cousin’s sentence does not exceed the applicable

statutory maximum. Accordingly, the remaining question is whether the sentence is plainly

unreasonable. “When reviewing whether a revocation sentence is plainly unreasonable,

we must first determine whether it is unreasonable at all.” United States v. Thompson, 595

F.3d 544, 546 (4th Cir. 2010). “In making this determination, we follow generally the

procedural and substantive considerations that we employ in our review of original

sentences, . . . with some necessary modifications to take into account the unique nature of

supervised release revocation sentences.” United States v. Slappy, 872 F.3d 202, 207 (4th

Cir. 2017) (alteration in original) (internal quotation marks omitted). Only if a sentence is

either procedurally or substantively unreasonable is a determination then made as to

whether the sentence is plainly unreasonable. United States v. Moulden, 478 F.3d 652, 656

(4th Cir. 2007).

                                             2
       A revocation sentence is procedurally reasonable if the district court adequately

explains the sentence after considering the Chapter Seven policy statements and the

applicable 18 U.S.C. § 3553(a) factors. Slappy, 872 F.3d at 207; see 18 U.S.C. § 3583(e).

A revocation sentence is substantively reasonable if the court states a proper basis for

concluding that the defendant should receive the sentence imposed, up to the statutory

maximum. United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). “A court need not

be as detailed or specific when imposing a revocation sentence as it must be when imposing

a post-conviction sentence, but it still must provide a statement of reasons for the sentence

imposed.” Thompson, 595 F.3d at 547 (internal quotation marks omitted). We conclude

that Cousin’s sentence is procedurally and substantively reasonable. The district court

correctly identified his policy statement range, considered the relevant statutory factors, *

and gave sufficiently detailed reasons for selecting its within-range sentence.

       Cousin had proven on multiple occasions to be unable or unwilling to abide by the

terms of supervision. The court was specifically concerned with the frequency with which

Cousin tested positive for illegal controlled substances and emphasized Cousin’s “virtually

continuous” drug use while on supervision.            The court acknowledged Cousin’s




       *
         The court also referenced the need to promote respect for the law, which is not one
of the 18 U.S.C. § 3553(a) factors that courts should consider in imposing a revocation
sentence. See 18 U.S.C. § 3583(e). Although the court may not rely “predominately” on
an impermissible factor in selecting a revocation sentence, “mere reference to such
considerations does not render a revocation sentence procedurally unreasonable when [the
factor is] relevant to, and considered in conjunction with, the enumerated § 3553(a)
factors.” Webb, 738 F.3d at 642.

                                             3
participation in treatment and his efforts to secure employment, but nevertheless noted that

Cousin’s repeated infractions justified the sentence imposed.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal.      Accordingly, we affirm the district court’s

judgment and, at this juncture, deny counsel’s motion to withdraw. This court requires that

counsel inform Cousin, in writing, of the right to petition the Supreme Court of the United

States for further review. If Cousin requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was served

on Cousin. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4